Orders of disposition, Family Court, New York County (Ruth Jane Zuckerman, J.), entered on or about January 30, 1995 and January 19, 1996, terminating respondent’s parental rights to the subject children, upon a finding of mental *439illness, and committing guardianship and custody of the children to the respective petitioners, unanimously affirmed, without costs.
Petitioners’ proof of respondent’s long history of chronic mental illness requiring frequent hospitalization and failure to adhere to any treatment plan, together with the conclusion of the court-appointed psychiatrist that there was no possibility of improvement in the foreseeable future, constitutes clear and convincing evidence that respondent is presently and for the foreseeable future "unable to provide proper and adequate care for the children due to mental illness, and warrants termination of her parental rights pursuant to Social Services Law § 384-b (4) (c) (see, Matter of Angela Marie N., 223 AD2d 423, lv denied 88 NY2d 814; Matter of Alberto C., 215 AD2d 232; Matter of Belinda S., 189 AD2d 679, lv denied 81 NY2d 706). That respondent’s expert believes that her problems are drug-induced rather than psychiatric does not preclude this finding. The court’s disposition committing guardianship and custody of the children to the respective petitioners was soundly based on the children’s best interests (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). We have considered respondent’s other contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.